DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is responsive to applicant’s remarks received on October 28, 2022. Claims 1, 2, 4-9, 11-16 & 18-20 remain pending. Claims 3, 10 & 17 have been cancelled.


Response to Arguments
Applicant’s arguments with respect to the amended claims filed on October 28, 2022 have been fully considered but they are not persuasive.

A:  Applicant’s Remarks 
For applicant’s remarks “See Applicant Arguments/Remarks Made in an Amendment” filed on October 28, 2022.
A:  Examiner’s Response
Applicant argues that the cited references either alone or in combination do not teach, disclose or suggest wherein the depicting includes indicating that a portion of dialogue corresponds to a particular character from the one or more characters; and by highlighting the portion of dialogue using a color corresponding to the particular character. 
Examiner understands Applicant’s arguments but respectfully disagree. Anderson ‘240 at Paragraph 0020 discloses wherein the depicting includes indicating that a portion of dialogue corresponds to a particular character from the one or more characters. For example, Paragraph 0020 teaches that after a user chooses their customizable elements, the appropriate example page in FIG. 2 is displayed at the appropriate time as the story is read. For the image 22, where a dinosaur was chosen as the friend character, the text for the page 222 can be automatically updated based on the customized options previously chosen, to read "Will watched Harvey the dinosaur move his foot." Because the main character's name was chosen to be "Will", the word "Will" was inserted into the beginning of the text for that sentence. 
Anderson ‘240 at Paragraph 0016 by highlighting the portion of dialogue using a color corresponding to the particular character. For example, Paragraph 0016 teaches that the voice recognition software and processing of breaks or changes in the audio stream can be analyzed to automatically recognize which words are spoken during a recording to match up the text and the recording. When text is matched up to the audio, words can be graphically changed, highlighted or otherwise emphasized, as each word is spoken while the audio plays to help a user learn how to read. The audio for characters' quotes can be modified so that a character's voice sounds deeper, higher, faster, slower, or modified in any other way to make the reading sound funny, more realistic, or more fun. The choice of a character or other options can adjust how audio is modified for quoted text. Thus, the cited references teach, disclose or suggest the Applicant’s claimed invention. Accordingly, it is submitted that the present application is not in condition for allowance.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20130145240 hereinafter, Anderson ‘240) in combination with Georgiev (US 20150058708 A1 hereinafter, Georgiv ‘708) and further in view of Constantinides (US 10,210,665 B2 hereinafter, Constantinides ‘665).
Regarding claim 15; Anderson ‘240 discloses a computer system for depicting character dialogue within a story (i.e. Fig. 2 shows variations of an example page that has graphics on it, with different characters overlaid on a background image and text on the page telling a portion of a story.  Paragraph 0020), 
creating a knowledge graph (Fig. 2), wherein the knowledge graph comprises each of the one or more characters in the story, a relationship between each of the one or more characters in the story, and a role for each of the one or more characters in the story (Fig. 2, i.e. Fig. 2 shows variations of an example page that has graphics on it, with different characters overlaid on a background image and text on the page telling a portion of a story. In this example, a user can choose the name of the main character in the story, the friend character in the story, the sex of the friend character, and the name of the friend character. After a user chooses their customizable elements the appropriate example page in Fig. 2 is displayed at the appropriate time as the story is read. Paragraph 0020); 
and depicting the dialogue between the one or more characters, based on one or more characteristics of the one or more characters and the current reading position, during the dialogue (i.e. Changes in characters can also change other details in the story. For example, a customizable version of Goldilocks and The Three Bears might become Lanie and The Three Ducks. The title of the book can be changed, and the cover page or icons representing the book can also be changed, including changes to graphics or text. After a user changes the main character's name from Goldilocks to Lanie, and selects ducks instead of bears, the overall presentation of the story to the user changes. The text on the title page can change to match the new title. Images of bears would be replaced with images of ducks. Dialogue can be modified to better suit ducks over bears. Sets of characters or objects which are 3D models that are rendered into 2D images while a user reads a book. 3D models can be manipulated while a user reads a book. For example, a 3D model's orientation, scale, position, body positioning, rigged bone structure, animation, facial features, or other changes utilized with 3D modeling programs can be modified. Paragraphs 0020-0022 & 0035).
wherein the depicting includes indicating that a portion of dialogue corresponds to a particular character from the one or more characters (i.e. After a user chooses their customizable elements the appropriate example page in FIG. 2 is displayed at the appropriate time as the story is read. For the image 22, where a dinosaur was chosen as the friend character, the text for the page 222 can be automatically updated based on the customized options previously chosen, to read "Will watched Harvey the dinosaur move his foot." Because the main character's name was chosen to be "Will", the word "Will" was inserted into the beginning of the text for that sentence. Paragraph 0020)
by highlighting the portion of dialogue using a color corresponding to the particular character (i.e. Voice recognition software and processing of breaks or changes in the audio stream can be analyzed to automatically recognize which words are spoken during a recording to match up the text and the recording. When text is matched up to the audio, words can be graphically changed, highlighted or otherwise emphasized, as each word is spoken while the audio plays to help a user learn how to read. The audio for characters' quotes can be modified so that a character's voice sounds deeper, higher, faster, slower, or modified in any other way to make the reading sound funny, more realistic, or more fun. The choice of a character or other options can adjust how audio is modified for quoted text. Paragraph 0016)
One of ordinary skill in the art would understand that because Anderson ‘240 discloses a computer system, it would inherently comprise one or more computer devices, processors and storage devices to execute the method. Because of this, Examiner cites Georgiv ‘708 to cure this deficiency. 
Georgiv ‘708 discloses one or more computer devices (Fig. 3A, Computer 300) each having one or more processors (Fig. 3A, Processor 310) and one or more tangible storage devices (Fig. 3A, Memory 320);  
and a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions (i.e. A general purpose computer once it is programmed to perform particular functions pursuant to instructions from program software. The disk drive unit 616 includes a non-transitory machine-readable storage medium 622 on which is stored one or more sets of data structures and instructions 624 (e.g., software) embodying or utilized by any one or more of the methodologies or functions. The instructions 624 may also reside, completely or at least partially, within the main memory 604 and/or within the processor 602 during execution thereof by the computer system 600, with the main memory 604 and the processor 602 also constituting machine-readable media. Paragraphs 0013 & 042); 
for: identifying dialogue between one or more characters in the story using one or more natural language processing techniques (i.e.  Images of bears would be replaced with images of ducks. Dialogue can be modified to better suit ducks over bears. Paragraph 0035); 
Anderson ‘240 and Georgiv ‘708 are combinable because they are from same field of endeavor of speech systems (Georgiv ‘708 at “Background of the Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Anderson ‘240 by adding computer devices, processors and storage devices to execute the method as taught by Georgiv ‘708. The motivation for doing so would have been advantageous because a computerized book with processors would make the book more entertaining and easily readable. Given the fact that an electronic format also gives more functionality and flexibility on how stories and books are presented to a customer, electronic distribution of stories has also expanded into applications where there is a higher level of interaction than simply reading the story. Therefore, it would have been obvious to combine Anderson ‘240 with Georgiv ‘708 to obtain the invention as specified.
Anderson ‘240 does not expressly disclose determining a current reading position in the story based on voice analysis and eye-tracking of a user.
Constantinides ‘665 disclose determining a current reading position in the story based on voice analysis and eye-tracking of a user (i.e. His action of selecting the book and interacting with it has caused the system to analyze the contents of the book, track the system user's reading position within it by analyzing the viewing direction of the system user's eyes. As a system user reads, a character on scene is acting out and speaking the scenes in real time. Davis's words are spoken in line with the reading position. Column 7, line17 thru Column 8, line 4)
Anderson ‘240 and Constantinides ‘665 are combinable because they are from same field of endeavor of speech systems (Constantinides ‘665 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Anderson ‘240 by adding determining a current reading position in the story based on voice analysis and eye-tracking of a user as taught by Constantinides ‘665. The motivation for doing so would have been advantageous to better tell a story with characters and the worlds they inhabit as a way to live vicariously though these characters. Therefore, it would have been obvious to combine Anderson ‘240 with Constantinides ‘665 to obtain the invention as specified.

Regarding claim 16; Anderson ‘240 discloses adding, dynamically, one or more sentiment cues based on the determined current reading position in the story (i.e. A character can be chosen to be tough, sweet, or sad, or any other personality. Character personalities can also be determined by other criteria such as reading history, an online database, a user profile, related games a user has played, or other user customizations. A character's personality can adjust other aspects of the story such as text, quotes, dialogue, graphics and storyline or other book elements. Other details of a character's history or makeup can be chosen which affect the character's personality. A character's personality can be adjusted by progress in a book, choices of storyline paths, interactions with interactive elements or interactions with any other book elements. Paragraph 0040).


Regarding claim 18; Anderson ‘240 discloses wherein depicting the dialogue between the one or more characters further comprises: displaying a character avatar and contextual information for the one or more characters, next to the dialogue for the one or more characters (i.e. Fig. 2 shows wherein there is a display of a character avatar and contextual information for the one or more characters, next to the dialogue for the one or more characters.).

Regarding claim 19; Anderson ‘240 discloses wherein the one or more characteristics of the one or more characters during the dialogue, further comprises: displaying a current sentiment for the one or more characters during the dialogue (i.e. Customizations can include book elements that are concepts and details such as characters' preferences or description character personalities. Paragraphs 0013 & 0040).

Regarding claim 20; Anderson ‘240 discloses gathering crowd-sourced information and other media related to the one or more characters in the story; matching the crowd-sourced information and other media with the created knowledge graph (i.e. Voice recognition software and processing of breaks or changes in the audio stream can be analyzed to automatically recognize which words are spoken during a recording to match up the text and the recording. When text is matched up to the audio, words can be graphically changed, highlighted or otherwise emphasized, as each word is spoken while the audio plays to help a user learn how to read. The audio for characters' quotes can be modified so that a character's voice sounds deeper, higher, faster, slower, or modified in any other way to make the reading sound funny, more realistic, or more fun. Paragraph 0016);
and augmenting the characteristics of the one or more characters based on the matching (i.e. When text is matched up to the audio, words can be graphically changed, highlighted or otherwise emphasized, as each word is spoken while the audio plays to help a user learn how to read. The audio for characters' quotes can be modified so that a character's voice sounds deeper, higher, faster, slower, or modified in any other way to make the reading sound funny, more realistic, or more fun. Paragraph 0016).
Regarding claims 1 & 8; Claims 1 & 8 contains substantially the same subject matter as claim 15. Therefore, claims 1 & 8 is rejected on the same grounds as claim 15.
Regarding claims 2 & 9; Claims 2 & 9 contains substantially the same subject matter as claim 16. Therefore, claims 2 & 9 is rejected on the same grounds as claim 16.
Regarding claims 4 & 11; Claims 4 & 11 contains substantially the same subject matter as claim 18. Therefore, claims 4 & 11 is rejected on the same grounds as claim 18.
Regarding claims 5 & 12; Claims 5 & 12 contains substantially the same subject matter as claim 19. Therefore, claims 5 & 12 is rejected on the same grounds as claim 19.
Regarding claims 6 & 13; Claims 6 & 13 contains substantially the same subject matter as claim 20. Therefore, claims 6 & 13 is rejected on the same grounds as claim 20.
Regarding claim 7; Anderson ‘240 discloses displaying the one or more characteristics of the one or more characters during the dialogue based on a pre-configured display option (i.e. After a user chooses their customizable elements the appropriate example page in FIG. 2 is displayed at the appropriate time as the story is read. Paragraph 0020);
wherein the preconfigured display option is selected from a group consisting of highlighting different character dialogue using one or more unique colors, displaying a character avatar next to a corresponding character dialogue, and displaying a current sentiment of the one or more characters next to the corresponding character dialogue (i.e. When text is matched up to the audio, words can be graphically changed, highlighted or otherwise emphasized, as each word is spoken while the audio plays to help a user learn how to read. Paragraph 0016).
Regarding claim 14; Claim 14 contains substantially the same subject matter as claim 7. Therefore, claim 14 is rejected on the same grounds as claim 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677